Citation Nr: 0100230	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for lumbar disc disease.

2.  Entitlement to a service connection for a back 
disability, to include lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from  November 1976 to June 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, the RO held 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
lumbar disc disease.


FINDINGS OF FACT

1.  Service connection for lumbar disc disease was denied by 
means of a September 1997 rating action. 

2.  The evidence received subsequent to the September 1997 
rating action includes testimony presented at an October 2000 
Travel Board Hearing before the undersigned Veterans Law 
Judge.  This testimony bears directly on the claim of service 
connection for a back disability and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The September 1997 RO denial of the veteran's claim for 
service connection for lumbar disc disease is final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.302 (2000).

2.  Evidence received since the September 1997 rating 
decision serves to reopen the veteran's claim for entitlement 
to service connection for lumbar disc disease.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a low back disability was incurred in or aggravated 
by his active service or is proximately due to a disease or 
injury incurred in or aggravated by service.

In the present case, service connection for a lumbar disc 
disease was denied by means of a September 1997 rating 
action.  The Board considered the evidence of record at the 
time which included service medical records and post service 
VA medical records.  Notification of this decision was mailed 
to the veteran in October 1997.  The regulations provide that 
a claimant must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302 (2000).  The evidence 
does not show that the veteran filed a Notice of Disagreement 
of the September 1997 decision within one year of the date 
that notice was mailed to him.  Accordingly, the decision of 
September 1997 is final.  38 C.F.R. § 3.104 (2000).

The pertinent evidence submitted after the September 1997 
rating decision includes, inter alia, testimony presented at 
an October 2000 Travel Board Hearing before the undersigned 
Veterans Law Judge sitting at the RO.  At this hearing, the 
veteran reported having back pain since active service.  He 
indicated that he had injured his back after lifting 
ammunition.  He indicated that he was working down range at 
the time and could not go to the aid station.  Evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  The Board notes that the veteran 
is competent to present testify of inservice incident in 
which he hurt his back.  This information is new as it 
presents evidence of an inservice back injury that had not 
previously been associated with the claims folder.  

Additionally, the Board finds that this evidence is material 
as it presents evidence that bears directly and substantially 
upon the specific matter under consideration and is neither 
cumulative nor redundant.  This new evidence, in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  Accordingly, the issue of 
entitlement to service connection for a back disability, to 
include lumbar disc disease, is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); see also 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for a back disability is the subject of 
the REMAND, below.  


ORDER

The veteran's claim of entitlement to service connection for 
a low back disability, to include lumbar disc disease, is 
reopened; to this extent, his appeal is granted.



REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).
 
After a review of the evidence the Board finds that further 
development of the claim is required.  During an October 2000 
hearing before the undersigned Board Member, the veteran 
indicated that he was in receipt of disability benefits from 
the Social Security Administration due to his back 
disability.  However, the records pertaining to the veteran's 
claim for Social Security disability benefits as well as the 
medical records relied upon concerning that claim are not 
presently associated with the claims folder.  The duty to 
assist includes the procurement of "relevant records held by 
any Federal department or agency that the claimant adequately 
identified and authorizes the Secretary to obtain."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ______ (2000) (to be codified at 38 
U.S.C. § 5103A). 

Additionally, the Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of the veteran's current back disability.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).


Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of medical treatment or 
examination (either VA or private) for 
his back disability since his separation 
from active duty.  The RO should then 
contact the sources and obtain copies of 
the related medical records. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the etiology and onset of his current 
back disability.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
before the examination. Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  For each back disability that is 
found on examination, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service, any individual service 
connected disability, or a 
combination of his service connected 
disabilities.

4.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full. 
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 



